NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

         TRANXITION, INC., A DELAWARE
                CORPORATION,
                Plaintiff-Appellant

                            v.

 LENOVO (UNITED STATES) INC., A DELAWARE
CORPORATION, MICRO FOCUS SOFTWARE, INC.,
       A DELAWARE CORPORATION,
            Defendants-Appellees
           ______________________

            2015-1907, 2015-1941, 2015-1958
                ______________________

    Appeals from the United States District Court for the
District of Oregon in Nos. 3:12-cv-01065-HZ, 3:12-cv-
01404-HZ, Judge Marco A. Hernandez.
                ______________________

              Decided: November 16, 2016
                ______________________

    ARTHUR STEVEN BEEMAN, Arent Fox LLP, San Fran-
cisco, CA, argued for plaintiff-appellant. Also represented
by JOEL MUCHMORE; DAYNA JEAN CHRISTIAN, Immix Law
Group PC, Portland, OR.

   TODD ERIC LANDIS, Vinson & Elkins LLP, Dallas, TX,
argued for all defendants-appellees. Lenovo (United
2            TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.



States) Inc. also represented by ERIC JOSEPH KLEIN; FRED
WILLIAMS, Austin, TX.

   STERLING A. BRENNAN, Maschoff Brennan Laycock
Gilmore Israelsen & Wright, Irvine, CA, for defendant-
appellee Micro Focus Software, Inc. Also represented by
LANNIE REX SEARS, Salt Lake City, UT.
                ______________________

    Before PROST, Chief Judge, REYNA and CHEN, Circuit
                          Judges.
PROST, Chief Judge.
     Tranxition, Inc. (“Tranxition”) appeals from a final
decision of the United States Court for the District of
Oregon finding that all claims of U.S. Patent No.
6,728,877 (“’877 patent”) and U.S. Patent No. 7,346,766
(“’766 patent”) are invalid because they are directed to
ineligible subject matter under 35 U.S.C. § 101. For the
reasons discussed below, we affirm.
                       BACKGROUND
     The ’877 patent and the ’766 patent, which is a con-
tinuation from the ’877 patent, concern computer system
upgrades. Typically, a person’s computer system contains
many individualized settings, such as email addresses,
desktop settings, and stored passwords. ’877 patent col. 1
ll. 36–47. When a computer is replaced, those settings do
not appear on the new computer by default. See id. at
cols. 48–50. In order for a replacement computer to
behave like its predecessor, consumers must manually
“migrate” the settings on the old computer to the new
computer, which is a time-consuming process, resulting in
user frustration and lost productivity. Id. at col. 2 ll. 6–
38. The ’877 patent and the ’766 patent propose to solve
these problems by “automatic[ally] transitioning” these
settings between computers. Id. at col. 1 ll. 19–21. This
would provide an advantage over the prior art because
TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.          3



“[i]t is . . . desirable to provide an automatic migration of
configuration settings from an old computing system to a
new computing system without using a time consuming
manual migration process.” Id. at col. 2 ll. 41–44.
    On June 15, 2012, Tranxition filed a complaint
against Lenovo (United States) Inc. (“Lenovo”), asserting
claims of both the ’877 patent and the ’766 patent. Short-
ly thereafter, Tranxition also asserted the patents against
Novell, Inc. now known as Micro Focus Software, Inc.
(“Micro Focus”) in a separate action. Lenovo subsequently
moved for summary judgment under Rule 56(a) of the
Federal Rules of Civil Procedure arguing that all the
patented claims were invalid because they were targeted
to patent-ineligible subject matter under 35 U.S.C. § 101.
     The district court agreed with Lenovo. First, it de-
termined that the claims are directed to the abstract idea
of “migrating” a user’s configuration settings from one
computer to another computer. J.A. 11. The district court
then found that none of the claims contain an inventive
concept sufficient to render the claims patent-eligible.
Consequently, the district court granted Lenovo’s motion
for summary judgment and entered judgment in its favor.
    After the summary judgment order became final, Mi-
cro Focus moved for judgment on the pleadings based on
the summary judgment order. Finding that the order had
preclusive effect over Tranxition, the court granted Micro
Focus’s motion and entered judgment in its favor.
    Tranxition now appeals both orders. We have juris-
diction under 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
                               I
    We review the grant of summary judgment under the
same standard as the regional circuit, here the Ninth
Circuit. See Taurus IP, LLC v. DaimlerChrysler Corp.,
4            TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.



726 F.3d 1306, 1322 (Fed. Cir. 2013). The Ninth Circuit
reviews a grant of summary judgment de novo. Universal
Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th
Cir. 2004). Whether claims are directed to patent-eligible
subject matter is a question of law, which we also review
de novo. Intellectual Ventures I LLC v. Symantec Corp.,
No. 2015-1769, 2016 WL 5539870, at *2 (Fed. Cir. Sept.
30, 2016).
    Under 35 U.S.C. § 101, “[w]hoever invents or discov-
ers any new and useful process, machine, or composition
of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions
and requirements of this title.” However, § 101 contains
an implicit exception—“[l]aws of nature, natural phenom-
ena, and abstract ideas are not patentable.” Ass’n for
Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct.
2107, 2116 (2013) (internal quotation marks and citation
omitted).
    To determine whether a claim is patent-eligible, the
Supreme Court has laid out a two-step framework. “First,
we determine whether the claims at issue are directed to
one of those patent-ineligible concepts.” Alice Corp. Pty.
Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014); see
McRO, Inc. v. Bandai Namco Games Am. Inc., No. 2015-
1080, 2016 WL 4896481, at *6 (Fed. Cir. Sept. 13, 2016).
Second, if the claims are directed to patent-ineligible
subject matter, we must determine if they contain an
“inventive concept” “sufficient to ensure that the patent in
practice amounts to significantly more than a patent upon
the ineligible concept itself.” Alice, 134 S. Ct. at 2355
(internal quotation marks, citation, and alterations omit-
ted).
                             II
    We consider claim 1 of the ’877 patent representative
of all claims for purposes of our analysis.
TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.          5



   Claim 1 of the ’877 patent reads:
    1. A method in a computer system for preparing
    configuration settings for transfer from a source
    computing system to a target computing system,
    the method comprising:
    providing configuration information about config-
      uration settings on the source computing sys-
      tem, the configuration information including a
      name and location of each configuration set-
      ting;
    generating an extraction plan that identifies con-
      figuration settings to be extracted from the
      source computing system, the generating in-
      cluding providing a list of configuration set-
      tings known to the source computing system
      and including identifying active configuration
      settings out of the provided list of configuration
      settings to be extracted from the source compu-
      ting system;
    extracting the active configuration settings of the
      extraction plan from the source computing sys-
      tem, the extracted configuration settings being
      located using the provided configuration infor-
      mation;
    generating a transition plan that identifies con-
      figuration settings to be transferred from the
      source computing system to the target compu-
      ting system, the generating including providing
      active configuration settings of the extraction
      plan and including identifying from the active
      configuration settings of the extraction plan ac-
      tive configuration settings to be transferred
      from the source computing system to the target
      computing; and
6             TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.



    for each active configuration setting of the transi-
       tion plan,
      retrieving the extracted configuration settings
        identified as active configuration settings of
        the transition plan; and
      transitioning one or more of the retrieved con-
         figuration settings from a format used on the
         source computing system to a format used on
         the target computing system.
’877 patent col. 17 ll. 28–62.
    Under step one of Alice, we must first determine
whether a claim is directed to a patent-ineligible concept.
In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611
(Fed. Cir. 2016). For claims solely implemented on a
computer, we have previously found it “relevant to ask
whether the claims are directed to an improvement to
computer functionality versus being directed to an ab-
stract idea.” Enfish LLC v. Microsoft Corp., 822 F.3d
1327, 1335 (Fed. Cir. 2016).
    Here, it is undisputed that manual migration is an
abstract idea. However, Tranxition argues that the
district court erred when it determined that the claim is
directed to the abstract idea of “migration” of computer
settings. According to Tranxition, the claim is directed to
“transitioning” settings from one computer to another,
which is a specific software-based solution to a computer-
based problem and “exceeds the abstract concept of mi-
gration.” Appellant’s Br. 36–37.
    This argument is unconvincing. According to the
specification, the patent is directed to solving problems
arising out “migration,” which was performed manually.
’877 patent col. 2 ll. 6–38. To solve these problems, the
patent proposes “automatic transitioning of configuration
settings” as a solution, and explains “[i]t is . . . desirable
to provide an automatic migration of configuration set-
TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.         7



tings from an old computing system to a new computing
system.” Id. at col. 1 ll. 19–20, col. 2 ll. 41–43 (emphasis
added). Put another way, the stated aim of the patent is
to automate the migration of data between two comput-
ers. This is not sufficient under step one of Alice. Contra-
ry to Tranxition’s argument, the claim is not directed to
an improvement to computer functionality. There is
nothing in the claim to suggest that, once settings have
been transitioned, the target computer will be any more
efficient. Cf. Enfish, 822 F.3d at 1338. The claim merely
“transitions” data from one computer to another and thus
automate the migration process. Digitech Image Techs.,
LLC v. Elecs. For Imaging, Inc., 258 F.3d 1344, 1351 (Fed.
Cir. 2014). Therefore, the claim is directed to the abstract
idea of migration, or transitioning, of settings.
    Having determined that the claim is directed to an
abstract idea, we must next determine whether it con-
tains “an inventive concept sufficient to transform the
claimed abstract idea into a patent-eligible application.”
Alice, 134 S. Ct. at 2357. We hold that it does not.
    Tranxition argues that the claims contain an in-
ventive concept because a manual process would not
necessarily capture all the configuration settings in a
computer and that there is no record evidence showing
that the automated transition process operates in the
same way as a manual process. These arguments miss
the mark. Though a computer could potentially have
dozens, if not hundreds of settings across numerous
applications, the claim language only requires one or
more configuration settings. It does not provide a maxi-
mum number of settings. Further, it is not relevant that
a human may perform a task differently from a computer.
It is necessarily true that a human might apply an ab-
stract idea in a different manner from a computer. What
matters is the application. “Stating an abstract idea
while adding the words ‘apply it with a computer’” will
8            TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.



not render an abstract idea non-abstract. See id. at 2359.
There must be more.
    Here, the claim instructs a practitioner to (1) provide
configuration information, (2) generate an extraction
plan, (3) extract the configuration settings, (4) generate a
transition plan, and (5) transition those settings to a new
computer. These steps, both individually, and as an
ordered combination, do not disclose an inventive concept.
They merely describe a generic computer implementation,
using “routine, conventional activities,” of the abstract
idea, “which is insufficient to transform the patent-
ineligible abstract idea into patent-eligible subject mat-
ter.” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716
(Fed. Cir. 2014).
    Because they are directed to an abstract idea, and
there is no inventive concept present, the claims of the
’877 patent and the ’766 patent are drawn to patent-
ineligible subject matter and are therefore invalid under
35 U.S.C. § 101. 1




    1   Tranxition also argues that the district court
erred in holding that the presumption of validity does not
apply to challenges brought under 35 U.S.C. § 101 and
failed to apply the clear and convincing evidentiary
standard. In holding that the presumption of validity
does not apply to challenges under § 101, the district
court relied on a concurring opinion. See J.A. 8 (citing
Ultramercial, 772 F.3d at 720 (Mayer, J., concurring). We
are not persuaded that the district court was correct that
a presumption of validity does not apply. We also do not
address the proper evidentiary standard in this case as
there do not appear to be any material facts in dispute.
Moreover, under any applicable evidentiary standard, and
regardless of the appropriate burden, the district court
TRANXITION, INC.   v. LENOVO (UNITED STATES) INC.         9



                         CONCLUSION
    For the foregoing reasons, we affirm the district
court’s conclusion that all of the claims of the ’877 patent
and the ’766 patent are directed to patent-ineligible
subject matter and are therefore invalid under 35 U.S.C.
§ 101.
                         AFFIRMED




did not err in holding that the claims are patent-ineligible
under § 101.